Citation Nr: 0821483	
Decision Date: 07/01/08    Archive Date: 07/14/08

DOCKET NO.  05-30 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUES

1.  Entitlement to service connection for a right leg 
disorder, including secondary to service-connected lumbar 
spondylosis with degenerative arthritis.

2.  Entitlement to an increased disability rating in excess 
of 40 percent for lumbar spondylosis with degenerative 
arthritis.

3.  Entitlement to a total disability rating based on 
individual unemployability.


WITNESSES AT HEARING ON APPEAL

Appellant and his fiancée


ATTORNEY FOR THE BOARD

W. Yates, Counsel



INTRODUCTION

The veteran served on active duty from June 1984 to October 
1986.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision, dated in August 2004, from 
the Department of Veterans Affairs (VA) Regional Office in 
Wilmington, Delaware (RO).

For the reasons indicated below, the appeal is again remanded 
to the RO via the Appeals Management Center in Washington, 
DC.  


REMAND

The veteran is seeking service connection for a right leg 
disorder, including secondary to service-connected lumbar 
spondylosis with degenerative arthritis.  He is also seeking 
an increased disability rating for his service-connected 
lumbar spondylosis with degenerative arthritis.  Finally, he 
alleges that this condition renders him unemployable, and is 
thus seeking entitlement to a total disability rating based 
on individual unemployability (TDIU).  

Based upon its review of the veteran's claims folders, the 
Board finds there is a further duty to assist the veteran 
with his claims herein.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2007).  

A.  Newly Submitted Evidence

At his hearing before the Board in May 2008, the veteran 
submitted new and pertinent evidence in support of his claims 
herein.  At that time, the veteran indicated that he was 
submitting this additional evidence without waiver of RO 
consideration and desired to have his case remanded to the RO 
for its review and consideration of this evidence.  

The veteran's official service medical records file was 
received at the RO in August 2007, which was after the RO's 
most recent supplemental statement of the case, issued 
February 2007.  Some of these records were not previously 
contained in the veteran's claims folders.

Under these circumstances, the Board must return this matter 
to the RO for consideration of the additional evidence and 
issuance of a supplemental statement of the case.  See 38 
C.F.R. § 19.31 (2007).  

B.  Additional Medical Evidence Required

The United States Court of Appeals for Veterans Claims has 
held that when the medical evidence is inadequate, VA must 
supplement the record by seeking an advisory opinion or 
ordering another medical examination.  Littke v. Derwinski, 1 
Vet. App. 90, 93 (1990) (noting that remand may be required 
if record before the Board contains insufficient medical 
information for evaluation purposes); Colvin v. Derwinski, 1 
Vet. App. 171 (1991); see also Hatlestad v. Derwinski, 3 Vet. 
App. 213 (1992).

The most recent VA examination of the spine, performed in 
September 2006, stated that the veteran has lumbar pain 
radiating into the right leg.  The report concluded with a 
diagnosis of low back pain with right lower extremity 
radicular pain.  On this same examination report, the VA 
examiner noted the veteran's complaints of throbbing pain 
diffusely involving the right leg along with swelling due to 
veteran's venous insufficiency.  In addition, the examiner 
stated that it was "possible his radiculopathy contributes 
to some of his right leg swelling."  

As for the veteran's claim for an increased disability 
rating, the Board finds that an additional examination is 
necessary to ascertain the current severity of his lumbar 
spondylosis with degenerative arthritis.  Specifically, the 
Board finds that an examination is required to separate the 
neurological symptoms attributed to the veteran's service-
connected lumbar spine disorder and those symptoms related to 
his right leg disorder.  Moreover, an additional examination 
is necessary to clarify what the relationship is, if any, 
there is between the veteran's current right leg disorder and 
the veteran's military service and his service-connected 
lumbar spondylosis with degenerative arthritis.  In making 
this determination, the Board points out that the newly 
submitted evidence of record includes treatment for the 
veteran's right leg disorder dating back to April 1991.

Finally, at his hearing before the Board, the veteran 
indicated that additional treatment records relating to his 
lumbar spine disorder are available from the VA medical 
center in Lebanon, Pennsylvania.  Accordingly, the RO, with 
the assistance of the veteran, should attempt to obtain these 
records.

The issue of TDIU is inextricably intertwined with the issues 
on appeal herein.  The TDIU issue is considered to be 
intertwined because adjudication of the issues remaining on 
appeal may affect the merits and outcome of an adjudication 
of the issue for TDIU.  Parker v. Brown, 7 Vet. App. 116 
(1994) (finding that a claim is intertwined only if the RO 
would have to reexamine the merits of any denied claim which 
is pending on appeal before the Board).  Accordingly, the 
veteran's other claims should be addressed by the RO prior to 
the Board's consideration of the issue of TDIU presently on 
appeal.  

Accordingly, the case is remanded for the following action:

1.  As for his claim seeking an increased 
disability rating for lumbar spondylosis 
with degenerative arthritis, the RO must 
provide notice that meets the 
requirements set out in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008), to include 
notice that the veteran must provide or 
request that VA obtain, medical or lay 
evidence demonstrating a worsening or 
increase in severity of the disability 
and the consequent effect on employment 
and daily life; notice of the specific 
requirements of the pertinent diagnostic 
code; notice of the assignment of 
disability evaluations and effective 
dates; and notice of the types of 
evidence available to establish 
entitlement to an increased evaluation.


2.  The RO must contact the veteran to 
provide him an opportunity to identify 
all VA and non-VA medical providers who 
have treated him for his service-
connected lumbar spondylosis with 
degenerative arthritis and his right leg 
disorder.  The veteran should be asked to 
complete a separate VA Form 21-4142 for 
each of these physicians, and any 
additional ones he may identify.  
Regardless of the veteran's response, the 
RO should obtain updated treatment 
records relating to the veteran from the 
VA medical center in Lebanon, 
Pennsylvania, dating back to April 2006.

All attempts to secure this evidence must 
be documented in the claims file by the 
RO.  If, after making reasonable efforts 
to obtain the identified records, the RO 
is unable to secure same, the RO must 
notify the veteran and (a) identify the 
specific records the RO is unable to 
obtain; (b) briefly explain the efforts 
that the RO made to obtain those records; 
and (c) describe any further action to be 
taken by the RO with respect to the 
claim.  The veteran must then be given an 
opportunity to respond.

3.  The RO must then have the veteran 
undergo the appropriate VA examination(s) 
to determine the current severity of his 
lumbar spondylosis with degenerative 
arthritis and the existence and etiology 
of any right leg disorder found.  The 
claims folder must be provided to and 
reviewed by the examiner.  All pertinent 
symptomatology and findings must be 
reported in detail.  Any indicated 
diagnostic tests and studies must be 
accomplished.  As to all information 
requested below, a complete rationale for 
all opinions must be provided.  If the 
examiner cannot provide any requested 
opinions without resort to speculation, it 
must be so stated.  

The examiner must state whether there is 
any evidence of favorable or unfavorable 
ankylosis of the spine, and determine the 
range of motion of the lumbar spine, in 
degrees, noting by comparison the normal 
range of motion of the lumbar spine.  It 
must also be determined whether there is 
weakened movement, excess fatigability, 
or incoordination attributable to the 
lumbar cervical spine disability, 
expressed in terms of the degree of 
additional range of motion loss or 
favorable or unfavorable ankylosis due to 
any weakened movement, excess 
fatigability, or incoordination.  
Finally, an opinion must be stated as to 
whether any pain found in the lumbar 
spine could significantly limit 
functional ability during flare-ups or 
during periods of repeated use, noting 
the degree of additional range of motion 
loss or favorable or unfavorable 
ankylosis due to pain on use or during 
flare-ups.

The examiner must also report any 
associated neurological complaints or 
findings attributable to the veteran's 
lumbar spondylosis with degenerative 
arthritis.  It must also be noted whether 
the veteran has intervertebral disc 
syndrome; if so, the examiner should 
state whether the veteran experiences 
incapacitating episodes, as defined by 38 
C.F.R. § 4.71a, and the frequency and 
total duration of such episodes over the 
course of the past 12 months.

In addition, following a review of the 
service and post service medical records, 
the examiner must provide an opinion as to 
the following: (1) for any right leg 
disorder found, the examiner must 
indentify the condition and indicate 
whether it constitutes a separate chronic 
condition or whether this condition is 
merely a symptom of another condition 
(which should be identified); and if found 
to be a separate chronic condition, the 
examiner must indicate whether this 
condition was caused by or aggravated by 
the veteran's service-connected 
disabilities or his active duty military 
service.  A complete rationale for all 
opinions must be provided.  The report 
prepared must be typed.

4.  The RO must notify the veteran that 
it is his responsibility to report for 
any scheduled examination and to 
cooperate in the development of the 
claims, and that the consequences for 
failure to report for a VA examination 
without good cause may include denial of 
the claims.  38 C.F.R. §§ 3.158, 3.655 
(2007).  In the event that the veteran 
does not report for any scheduled 
examination, documentation must be 
obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It must also be 
indicated whether any notice that was 
sent was returned as undeliverable.

5.  The examination report must be 
reviewed to ensure that it is in complete 
compliance with the directives of this 
remand.  If the report is deficient in 
any manner, the RO must implement 
corrective procedures.

6.  After completing the above actions 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the claims on must be 
readjudicated.  If any claim remains 
denied, a supplemental statement of the 
case addressing all evidence received 
since the February 2007 supplemental 
statement of the case must be provided to 
the veteran and his representative.  
After 
the veteran and his representative have 
had an adequate opportunity to respond, 
the appeal must be returned to the Board 
for appellate review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

